DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zopfi (US 3165324).
  	Regarding claim 1, Zopfi discloses a gasket 17 Fig. 1 for sealing a gap between a through hole formed on a wall body and a pipe 15 to be inserted into the through hole 13, the gasket being provided for the pipe and made of tubular elastic material, the gasket comprising: an inner circumferential lip portion 23 which elastically contacts an outer circumferential face of the pipe; and an outer circumferential lip portion 25 which elastically contacts an inner circumferential face of the through hole; wherein an inner seal area on an inner circumferential side where the inner circumferential lip portion is provided is located at a position so that the inner seal area does not overlap in a radial 
 	Regarding claim 2, Zopfi discloses wherein the inner seal area 23 is located on an opposite side of the outer seal area 25 along an insertion direction of the pipe 15; and wherein an annular member 12 is fitted onto the outer circumferential face corresponding to a region where the inner seal area is provided.
 	Regarding claim 3, Zopfi discloses wherein an inner circumferential projecting portion 22 is provided for the inner circumferential face adjacent to the inner circumferential lip portion 23 and is provided corresponding to a region where the outer circumferential lip portion 25 is provided.
 	Regarding claim 4, Zopfi discloses wherein an outer circumferential projecting portion 19 is provided adjacent to the outer circumferential lip portion 25 side along the insertion direction of the pipe 15.
 	Regarding claim 7, Zopfi discloses wherein one face of the outer circumferential lip portion 25 opposite to the insertion direction of the pipe 15 is in a linear manner and an other face is in a slant manner (adjacent 18) so as to be gradually narrowed toward a tip end portion, and wherein a base portion of the outer circumferential lip portion of the one face has a bent portion which is a bending point (adjacent 16) when the outer circumferential lip portion elastically contacts the inner circumferential face of the through hole 13.
 	Regarding claim 8, Zopfi discloses wherein the bent portion (at 16) is a cross point of the one face and a slant portion slanted from the outer circumferential face toward the one face.
 	Regarding claim 9, Zopfi discloses the wherein the gasket 17 is used as a connection member for connecting two pipes 11, 15, and wherein the gasket has a first holding portion having the inner seal area 23 and the outer seal area 19, the inner seal area is fitted onto one of the pipes 15 and the outer seal area is fitted into the through hole 13; the gasket has a second holding portion which is fitted onto the other pipe 11; and the gasket has a joint portion (at 18) for joining the first holding portion and the second holding portion.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zopfi.
 	Regarding claim 5, Zopfi discloses the invention as claimed above but fails to explicitly disclose a projection amount of the inner circumferential lip portion is larger than a projection amount of the outer circumferential lip portion.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the size of the lip portions according to a diameter of pipe in which it may come in contact with and since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
 	Regarding claim 6, Zopfi discloses the invention as claimed above but fails to explicitly disclose a distance between the inner seal area and the outer seal area.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the distance between the seals coincide an area to be sealed and since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EUGENE G BYRD/Primary Examiner, Art Unit 3675